In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS
                                       Filed: July 17, 2017

* * * * * * * * * * * * *                 *
CHRISTI CANADA, as mother and                 *      No. 15-814V
natural guardian of minor L.C., and           *
ROBERT CANADA, as father and                  *      Special Master Sanders
natural guardian of L.C.,                     *
                                              *
               Petitioners,                   *      Joint Stipulation on Damages; Tetanus-
                                              *      diphtheria-acellular-pertussis (“Tdap”)
v.                                            *      Vaccine; Seizure Disorder; Annuity.
                                              *
SECRETARY OF HEALTH                           *
AND HUMAN SERVICES,                           *
                                              *
          Respondent.                         *
* * * * * * * * * * * * * *

Jeffrey S. Pop, Jeffrey S. Pop & Associates, Beverly Hills, CA, for Petitioners.
Mallori B. Openchowski, United States Department of Justice, Washington, DC, for Respondent.

                                           DECISION1

        On July 31, 2015, Christi and Robert Canada (“Petitioners”), as the parents and natural
guardians of L.C., filed a petition for compensation pursuant to the National Vaccine Injury
Compensation Program.2 42 U.S.C. §§ 300aa-10 to -34 (2012). Petitioners alleged that as a
result of the Tetanus-diphtheria-acellular-pertussis (“Tdap”) vaccine administered on August 6,
2012, L.C. suffered from a seizure disorder. See Stip. at ¶¶ 1-4, ECF No. 54. Petitioners further
alleged that L.C. experienced symptoms of this injury for more than six months. Id. at ¶ 4.



1
 This decision shall be posted on the United States Court of Federal Claims’ website, in
accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services). In accordance with Vaccine
Rule 18(b), a party has 14 days to identify and move to delete medical or other information that
satisfies the criteria in § 300aa-12(d)(4)(B). Further, consistent with the rule requirement, a
motion for redaction must include a proposed redacted decision. If, upon review, the
undersigned agrees that the identified material fits within the requirements of that provision, such
material will be deleted from public access.
2
  The Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, 42
U.S.C. §§ 300aa-10 et seq. (hereinafter “Vaccine Act,” “the Act,” or “the Program”). Hereafter,
individual section references will be to 42 U.S.C. § 300aa of the Act.
        On July 10, 2017, the parties filed a stipulation in which they state that a decision should
be entered awarding compensation to Petitioners. Respondent denies that the Tdap vaccine
caused Petitioners’ alleged seizure disorder or any other injury. Id. at ¶ 6. Nevertheless, the
parties agree to the joint stipulation, attached hereto as Appendix A. The undersigned finds the
stipulation reasonable and adopts it as the decision of the Court in awarding damages, on the
terms set forth therein.

        The parties stipulate that Petitioners shall receive the following compensation:

               An amount sufficient to purchase the annuity contract described in
               paragraph 10 [of the attached stipulation], paid to the life insurance
               company from which the annuity will be purchased (the “Life Insurance
               Company”).

Id. at ¶ 8.

      The undersigned approves the requested amount for Petitioners’ compensation.
Accordingly, an award should be made consistent with the stipulation.

        In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court SHALL ENTER JUDGMENT in accordance with the terms of the parties’
stipulation.3


        IT IS SO ORDERED.

                                              s/Herbrina D. Sanders
                                              Herbrina D. Sanders
                                              Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.

                                                 2